    Case 2:20-cv-06217-PA-SK Document 16 Filed 10/29/20 Page 1 of 2 Page ID #:117

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-6217 PA (SKx)                                          Date    October 29, 2020
 Title             Dr. Stewart Lucas Murrey v. Aaron Minc, et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                Gabriela Garcia                            Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       Plaintiff Dr. Stewart Lucas Murrey (“Plaintiff”), who is appearing pro se, submitted
through the Court’s CM/ECF email inbox, a Declaration and Proposed Order in which he seeks
an additional 90 days to serve unidentified defendants.

       As an initial matter, the Court notes that Plaintiff’s emailing of the Declaration and
Proposed Order is procedurally improper and a violation of the Local Rules. As the Local Rules
explain, “all documents filed in civil cases must be filed electronically using the Court’s
CM/ECF System. Sending a document by email does not constitute an electronic filing.” Local
Rule 5-4.1.1/ The Court will not consider a document that is not filed. Moreover, to obtain relief
from the Court, a party must, consistent with the Local Rules, do so only through the filing of a
stipulation, noticed motion, or ex part application. Local Rule 6-1 states:

                    Unless otherwise provided by rule or order of the Court, no oral
                    motions will be recognized and every motion shall be presented by a
                    written notice of motion. The notice of motion shall be filed with
                    the Clerk not later than twenty-eight (28) days before the date set for
                    hearing, and shall be served on each of the parties electronically or,
                    if excepted from electronic filing, either by deposit in the mail or by
                    personal service. If mailed, the notice of motion shall be served not
                    later than thirty-one (31) days before the Motion Day designated in
                    the notice. If served personally, or electronically, the notice of
                    motion shall be served not later than twenty-eight (28) days before
                    the Motion Day designated in the notice.



         1/
                    The Court previously granted Plaintiff’s Application to Electronically File
Documents.
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:20-cv-06217-PA-SK Document 16 Filed 10/29/20 Page 2 of 2 Page ID #:118

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-6217 PA (SKx)                                    Date   October 29, 2020
 Title          Dr. Stewart Lucas Murrey v. Aaron Minc, et al.

In addition to the filing of a noticed motion in compliance with the applicable Local Rules, a
party may seek relief through the filing of an ex parte application pursuant to Local Rule 7-19.

      The Court therefore rejects Plaintiff’s emailed Declaration and Proposed Order.
Additionally, Plaintiff’s Declaration, even if the Court were to consider it, does not establish
good cause for the extension he seeks. Absent a showing of good cause, an action must be
dismissed without prejudice if the summons and complaint are not served on a defendant within
90 days after the complaint is filed. Fed. R. Civ. P. 4(m).

        In the present case, it appears that this time period has not been met. Accordingly, the
Court, on its own motion, orders Plaintiff to show cause in writing on or before November 13,
2020, why this action should not be dismissed for lack of prosecution. Pursuant to Rule 78 of
the Federal Rules of Civil Procedure, the Court finds that this matter is appropriate for
submission without oral argument. The Order to Show Cause will stand submitted upon the
filing of Plaintiff’s response. Failure to respond to this Order may result in the imposition of
sanctions, including but not limited to dismissal of the action without prejudice.

         IT IS SO ORDERED.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                          Page 2 of 2
